 SHREWSBURY NURSING HOMEShrewsburyNursingHome,Inc.andLocal 495,ServiceEmployees InternationalUnion,AFL-CIO. Case I-CA-10839December 7, 1976DECISION AND ORDERBY CHAIRMAN MURPHY AND MEMBERSFANNING AND JENKINSOn June 23, 1976, Administrative Law JudgeThomas A. Ricci issued the attached Decision in thisproceeding. Thereafter, the Respondent filed excep-tions and a supporting brief. The General Counselfiled a brief in support of the Administrative LawJudge.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions2 of the Administrative Law Judge and toadopt his recommended -Order, as modified herein.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-edOrder of the Administrative Law Judge asmodified below and hereby orders that the Respon-dent, Shrewsbury Nursing Home, Inc., Worcester,Massachusetts, its officers, agents, successors, andassigns,shall take the action set forth in the saidrecommended Order, as so modified:Substitute the following for paragraph 2(a):"(a)Make whole Heidi Staples for any loss of payor benefits she may have suffered by reason of theRespondent's discrimination against her with back-pay computed on the basis set forth in F. W.WoolworthCompany,90 NLRB 289 (1950), withinterestat 6 percent per annum as prescribed inIsisPlumbing & Heating Co.,138 NLRB 716 (1962)."1The Respondent has excepted to certain credibility findings made bythe Administrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect to'credibih-ty unless the clear preponderance of all of the relevant evidence convinces usthat the resolutionsare incorrect.Standard DryWall Products, Inc.,91NLRB 544 (1950), enfd.,188 F.2d 362 (C.A. 3, 1951). We have carefullyexaminedthe recordand find no basis for reversing his findings.Z It is clearfrom ^ the record that the Administrative Law Judge meant todescribe"June 24," the date on which the armed security guard was hired, asthe dayafterthe Union began its literature distribution in view of his earlierfinding thatsuch activities commenced on June 23.We alsonotethat in the Administrative Law Judge's discussion of theJune30 meetings betweenRespondent's president, Flanagan, and theemployees, he mistakenly attributed to employee Peterson testimony whichwas actually given by employee McLean. However, since McLean was foundto be a credible witness by the Administrative Law Judge, this inadvertenterror does not have any bearing on thedeterminationshe reached.227 NLRB No. 10DECISIONSTATEMENT OF THE CASE47THOMAS A. Ricci, Administrative Law Judge: A hearingin this proceeding was held on May 17 and 18, 1976, atWorcester,Massachusetts, on complaint of the GeneralCounsel against Shrewsbury Nursing Home, Inc., herecalled Respondent or the Company. The complaint issuedon August 29, 1975, on a charge filed June 30, 1975, byLocal 495, Service Employees International Union, AFL-CIO, here called the Union. The issues in the case arewhether Respondent violated Section 8(a)(l) of the Act bycoercive statements and conduct, and whether it illegallydischarged an employee in violation of Section 8(a)(3).Upon the entire record, and from my observation of thewitnesses, I make the following:-FINDINGS OF FACT1.THEBUSINESSOF THE RESPONDENTShrewsbury Nursing Home, Inc., is engaged in thebusiness of providing nursing care for the elderly andrelated services, and has its principal place of business inWorcester,Massachusetts. In the normal conduct of itsbusiness Respondent uses large quantities of medical andnursing supplies purchased and brought in interstatecommerce from various States to its Massachusetts place ofbusiness.As a proprietary nursing -home it annuallyreceives gross revenues in excess of $100,000. I find thatRespondent is engaged in commerce within the meaning ofthe Act.II.THE LABOR ORGANIZATION INVOLVEDIfind that Local 495, Service Employees InternationalUnion, AFL-CIO, is a labor organization within themeaning of Section 2(5) of the Act.in. THE UNFAIR LABOR PRACTICESA.A Picture of the CaseSelf-organizational activities among the approximately125 employees of the home started precisely on June 23,1975,when union representatives first appeared at theentrances and distributed their literature. Donald Flanaganispart owner of the business and president; he is the topmanager who runs the operation, present at the home 3 or 4days a week, with only three supervisors, according to him,subordinate to him. Flanagan's reaction to the employees'union activities was immediate and very much in opposi-tion.On the morning of the very day after the union distribu-tion activity started, Flanagan had a security guard hiredfrom a detective agency, stationed at the entrance to theparking lot. The man was uniformed, armed, and parked 48DECISIONSOF NATIONALLABOR RELATIONS BOARDhis automobile- described at the hearing as like thetypicalpolice car- in the parking lot. Many of theemployees are high school -students working part time, oronly shortly out of school. The relationship between thenewly arrived armed guard and their incipient unionactivities could not have escaped them. Within a matter ofdays Respondent posted a written no-solicitation rule atvarious placesthroughout the building. There had neverbeen no-solicitationrulespromulgated within the memoryof many of the employees who testified. The notice, whichremainedposted at least throughout the month of July, wasreceived in evidence, and on its face proves an unfair laborpractice within the clear,meaning of Board law. A weekafter the activity started Flanagan held a meeting on eachof the three `shifts with the employees, where he spoke atlength against the Union,detailing the current advantagesenjoyed by the employees, and why he thought there shouldbe no union in this nursing home.During the same periodhe posted a number of notices listing for the employees'attention the detailed benefits and rates of pay they alreadyhad; in one or two instances he gave or promised themadditionalbenefits which they had not previously enjoyed.As Flanagan said at one point in his testimony, "I felt that I.should put my best foot forward, so to speak."Flanagan alsofound occasion a number of times duringthe month of July to remind employees, and to warn them,not to engagein union activities, or to solicit others to join,inside the building. He often used the phrase "on companytime," or "on my time," but the rule as written and postedtold the employees union talk or solicitation was never totake place anywhere in the building at any time. Flanaganeven discharged one nurses aide-Heidi Staples - forasking another girl to"sign a union card in the corridor.There were other intimidating statements voiced by him, orby others on his behalf, all called improper and thereforeillegal coercive threats, according to the complaint. Insofaras this record shows, made over 10 months after the short-lived self-organizational activities, all attempts by theemployees to form or join a union ceased by the end of July1975 or shortly thereafter.In its answer Respondent denies the commission of anyunfair labor practices. It asserts its no-solicitation rule wasof old standing and consistent with Board law. A number ofthe threats attributed to management representatives byemployees are denied outright. There are some questions ofcredibilityamong the witnesses, but they are simplyresolved.B.The No-SolicitationRuleThe no-solicitation rule as posted at several locations bythe Respondent a few days after June 23 reads as follows:No solicitation of any kind is allowed in this building oron nursing home grounds. Any employee found makingany solicitations or taking down this notice will besubject to termination.This language clearly enough tells all employees they risktheir jobs if they discuss their union activities or solicitmembership anywhere in the building, and this of coursehad to be understood as including the staff cafeteria,employee restrooms or lounges, or any area of the buildingwhere patients never have occasion to go and whereemployees do no actual work. There is no need for citationof extended Board law for the rule thatit isunlawful for anemployer to prohibit such activities by its employees insuch locations, absent extraordinary justification. SeeStoddard-Quirk Manufacturing Co.,138 NLRB 615 (1962).There is no ambiguity this instance as to what the rulemeans and says, although, were thereanyambiguity therule would be illegal nonetheless.N.L.R.B. v. Harold Miller,Herbert Charles and Milton Charles, Co-Partners, d/b/aMiller Charles & Co.,341 F.2d 870 (CA. 2, 1965). I findthat, by establishing and since that time maintaining theabove no-solicitation rule,Respondent violated and iscontinuing to violate Section 8(a)(1) of the Act.The General Counsel contends, and offered evidence toprove, that the rule in this instance was illegal on additionalgrounds. There is evidence by a number of employees that,before the rule was posted and before union activitiesstarted,other kinds of solicitation-unrelated to unionactivities- were permitted and were carried on, even inwork areas of the home. Avon products catalogues werefound at many of the nurses' desks, and such things weresold and delivered in the place itself. Other extraneousmerchandise, such as jewelry, was also sold openly whilepeople were at work stations. There were collections takento make gifts to departing employees, all openly carried on,with supervisors participating. In this sense the rule - oflong standing according to the Respondent - enforced asitwas against employees to curb their union activities whilepermittingnonunion solicitation,was discriminatoryagainst them, and again illegal under established Boardlaw.Moreover, it appears clearly that the notice was postedin reaction to the new union activities. The Board has alsoheld that a no-solicitation rule instituted for the first timefor. the express purpose of curbing, newly born unionactivities is illegal for that reason alone.Ward Manufactur-ing Inc.,152NLRB 1270 (1965). But nothing would beadded to the case by such further findings, although I,agreethe evidence of record supports_ both additional grounds.A number of employees testified directly and crediblythey, in recent years, had never seen a no-solicitation rule ofany kind either posted or announced. Betty Stratford, thehome administrator, testified that she had seen no-solicita-tion rules posted,"many, many notices," since 1969. Butshe also said she had herself contributed to collectionstaken up in the home, even purchased dolls inside thebuilding made by the daughter of a Mrs. Walker,'anothersupervisor, who worked in the home.She then went on tosay that those old notices, which she remembered, had beentaken down, she did not know when, of by whom, and thatall that happened "quite some time ago.", Another employ-ee called by the Respondent, Frances Johnson, testified shehad seen a no-solicitation rule saying, "No solicitation onthe property," for over 4 years. I do not creditthese womenagainst theuniform andconsistenttestimony to thecontrary by a number of other employees. More important,Flanagan and his supervisors agreed that whatever compa-ny policies did exist were reflected in writing in notices thatwere kept in a file on the desk of each of the charge nurses.That folder was received in evidence; it containsa number SHREWSBURY NURSING HOME49of statements relating to other matters; but there is nodocument even referring to the question of solicitation.Administrator Stratford's totally unsupported statementthat there was a written no-solicitation rule in the variouspolicy folders available for employee inspection but thatthey had "been removed from all the policy manuals" addsnothing to the defense.-Staples, a nurses aide who had worked about a year, wasan active unioneer; she talked it up among the employeesand solicited others to join. Flanagan considered her one ofthe activists.During a speech he made to the assemblednight shift employees on June 30, while he was trying toconvince them to abandon the Union, he said he knew theemployees were accepting union literature, and,added "hewould do everything in his power to keep ... the union outof the nursing home. He said that he had seen employeesstop and pick up the literature." This quotation is from thecredited testimony of employee Deborah Peterson. MaryMcLean, another employee, testified that, at one of thetalks Flanagan gave, he said "he knew pretty much whowas and who wasn't for the union." This was top manage-merit telling the employees they were being watched. I fmdthat, by^ these statements of Flanagan to the assembledemployees the Respondent created a very clear impressionthat it was surveying their union activities, and therebyviolated Section 8(a)(1) of the Act.While on duty late in the afternoon of July 17, Staplesasked another nurses aide, Patricia O'Brien, did she wish tosign a union card. O'Brien answered she did not. Flanagantestified that he learned of this incident third or fourthhand, even that he knew the request for a signature hadbeen made-in the corridor, outside a patient's room. Hemade no claim, nor offered any evidence to prove, thesingle question interfered with work inanyway. What hadreally happened was that O'Brien was emerging_ from 'apatient's room with food trays she was then placing in a cartin the hall for removal. After she came out of the doorStaples spoke to her. The next day Flanagan summarilydischarged Staples. As Staples remembered it, Flanagangave as his reason: "You were soliciting a card last night ina patient's room . . . if you're on the premises again I'll callthe police." Flanagan -admitted' he asked Staples nothingabout what had happened and gave her no opportunity toexplain. - The Board has held that the discharge of anemployee in implementation of an illegal no-solicitationrule is in itself an unfair labor practice.'In further defense Flanagan testified he had alreadywarned- Staples once about soliciting "on my time" or "on-Working time." If it is an unfair labor-practice to discharge aperson pursuant to an illegal no-solicitation rule,^it is no lessan unfair labor practice to tell her this is what will happento her.The Respondent's purpose in discharging'Staples isshown as--illegal not only in the fact its rule had beenillegally promulgated,-but also in the fact Flanagan knewshe was an outstanding unioneer, he gave her no opportuni-ty to explain, he described her as an excellent employee, heSummitNursing and Convalescent Home, Inc.,196 NLRB 769 (1972).The-fact Flanagan told this employee he was faulting her for solicitation ina workingarea, or during working time, cannot operate to change, and limitthe proscription of the written and much publicized rule that solicitation wasprohibited even when employees are not working. Flanagan said, at thehearing,that his employees were permitted to solicit in the staff dining room,did not deny that the one solicitation of O'Brien did notinterferewith anyone's work that- day, and he was veryadamantly opposed to collective bargaining altogether. Onthis entire record I find that- by discharging Staples theRespondent violated Section 8(a)(3) of the Act.C.Other Violations of Section 8(a)(1)1.As already mentioned, on Monday, June 30, Flana-gan called together the employees on each of the three shiftsseparately-and gave a talk. His purpose, as he admitted, wasto dissuade them from their union resolve by listing thebenefits they were enjoying. Peterson, present at one of themeetings, testified without contradiction that at her meet-ing Flanagan said, among other things, that, while somenursing homes may need unions, this one did not and thathe "would do everything in his power" to keep the Unionout.McLean, a nurses aide on the night shift from 11 p.m.to 7 a.m., recalled Flanagan saying at her meeting that,after a union had succeeded in establishing itself in anearby nursing home called Parkhill, that company haddischarged all the union supporters and replaced them. Hetold the employees, according to Peterson, to ask theParkhill employees at a union meeting .scheduled for thenext day, whether this was true or not. Stratford, theadministrator, said that during one of the speeches whichshe had attended in the daytime -she did not- recall ifFlanagan mentioned the Parkhill Nursing Home. Twoother employees, Johnson and Gerner, also attendeddaytime meetings. Johnson recalled Flanagan saying em-ployees had resigned at Parkhill; she said she did notbelieve he had said they had been "fired." Gerner alsorecalled reference to the Parkhill Nursing Home,,,but saidFlanagan did not say anyone was fired. Flanagan himselfrecalled telling the.employees about the Parkhill-Home that-day in the attempt to wean them away from the Union;"the information I had was probably the most potentinformation that I had," but he denied having said anyonewas fired there because of union activities.As- to what happened at the 1 I to 7 a.m. meeting, I creditthe employees against Flanagan. On` the basis of hisdemeanor and his deliberate evasions of questions at thehearing, I do not credit Flanagan. A number of times herefused' to answer direct questions; - it took repeatedquestioning to prevail upon him to admit a notice posted bythe Respondent, produced by the Respondent, and signedby the home administrator, was in fact the document as onits face appears. I find that, during that night meeting ofJune 30, he told the employees that onion supporters at theother nursing home had been fired in retaliation. This wasoblique, but nonetheless a sufficient message to them thatthe same discrimination would, or might one day,' bepracticed against them. I find -that by telling his employeesothers had been discharged for union activities 'Flanaganviolated Section 8(a)(1) of the Act.but he cannot after the event change the record evidence as to the pastIndeed the Board has also said, inSummit Nursing, supra,"Nor does the factthat the respondent did not regard or intend the rule to be applicable to meal,break periods, or in the employee lounges diminish the extent of theviolation:" 50DECISIONSOF NATIONALLABOR RELATIONS BOARD2.On June 24, the day the Union first started distrib-uting literature at the parking lot entrance, Flanagan hiredan armed guard to patrol the entrance to the building: Theman stayed there 1 week and then left. A notice was postedto explain the guard's presence as "due to the recentincreasein the amount of pilferage going on in thehome. . . ." Flanagan explained at the hearing that he hadtwo other reasons for hiring the guard, but these he did notexplain to the employees. The first was, as he stated it, thatthe organizersinterfered with the entering traffic, and thesecondthat the guard should prevent organizers fromentering the company property. The complaint alleges theplacement of that armed guard at that point at that timeconstituted a form of illegal surveillance of the employeeswith respect to their union activities and was therefore anunfair labor practice.The truly disinterested witness on this question was theguard himself, a Mr. Russell Glynn. He said he was told byFlanagan, when he arrived, that he was to prevent strangersfrom interfering with employee access to the home, towatch for pilfering, and to search people and their packagesifnecessary.He added Flanagan told him to let him,Flanagan, know when union representatives arrived todistribute literature.Glynn said he did so, as soon as theycame, and that Flanagan then emerged from the home, withhis son, and stood close by watching everything that wasgoing on allthe time: Glynn added that on one occasion -when union distribution started - the police were called,but that there never was, either then or at any other time,any interference with incoming or outgoing traffic. He saidhe never had occasion to inspect any parcels, he never sawanything worthy of reporting to Mr. Flanagan, and henever had to tell anyone to get off the property.The conclusion is inescapable, in the circumstances, thatFlanagan really had no reason for hiring the guard exceptto intimidate the employees by- putting him where all ofthem could see him at the very time of the uniondistribution. I find, on the total record again, that hispurpose was to effectively survey the union activities of hisemployees, and to be sure they knew they were beingwatched. As such the conduct of placing that guard therethat particular week, and of Flanagan himself going out atthe critical times to watch the employees who chose toaccept the union literature, constituted unfair labor practic-es in violation of Section 8(a)(1) of the Act, and I so find.3.In the intensity of his opposition to the unioncampaign, Flanagan not only repeatedly passed the mes-sage that he would have no union activities inside the home,and made the aides understand he was watching them, buthe also posted a number, of notices aimed at the sameultimate objective. The bluntest of the written statements,posted during the very first days of July, informed theemployees that a few days later, the week of July 6,everybody would receive a 15-cent-per-hour across-the-board raise. Two notices were posted on July 16. The firstsuggested that each employee, if called at home on thetelephone by any union solicitor, should tell the union-minded persons "to drop dead," or at least should thinkseriously before signing any union cards., The second noticethat day listed in great detail the various benefits employeeswere receiving - vacations and holidays, life insurance,parties and Christmas turkeys, convenient lunch periods,and things of that kind. One of the specific items in thatnotice informed the employees for the first time that,whereas at the moment the employees were themselvespaying half the cost of their Blue Cross - Blue Shieldmedical insurance, as of the first of the following year -January 1, 1976 - Respondent would pay the entireamount. Still another notice,' posted on July 17, informedthe employees that starting immediately their timecardswould no longer show the employee's name,but only hisworking number, and that the purpose here was to make itmore difficult for unionorganizersto identify employeesand communicate with them outside the home.The complaint in this case, with an amendment made aithe start of the hearing,listsno lessthan 14 items, eachspecifically alleged to have been a separate violation ofSection 8(a)(1) of the Act - coercive conduct or statementchargeable to Respondent. They are all very detailed and insome instances repetitive. A pertinent consideration heremust be that when a complaint is so specific, by necessaryimplication it must be read as intended to exclude otherminor things brought out at the hearing which might, if soalleged, also be found to have been unlawful. Fairness totheRespondent requires that the record transcript beappraised in this light, for the employer is entitled to bealerted as to which incidents brought out it must defendagainst.For example, nothing could look like a clearerunfair labor practice than outright announcement of a raiseonly a week after the beginning of union activities. Indeed,the notice itself reveals that only a month before theRespondent had informed the employees there would be nosuch raise at that time. The notice goes on to explain howchanged circumstances now warranted the raise, but theassertion, unsupported by objective proof, is highly suspect.Nevertheless, in the circumstances, I do not think an unfairlabor practice finding may be predicated upon that oneraisegiven that day because it is not set out in thepinpointed complaint.Not so with respect to the announcement then that-theRespondent had decided, on a fixed day, to grant thefurther benefit of paying the full instead of only half thecost of the employees' medical insurance. It will not do forFlanagan to say he was merely putting his best footforward; the Supreme Court inN.LRB. v. Exchange PartsCompany,375 U.S. 405,409 (1964), put it another way. "Thedanger inherent in well-timed increases in benefits is thesuggestion of a fist inside the velvet glove." I find thatannouncement of that new benefit on that day was anunfair labor, practice by the Respondent. As to the othernoticesmentioned above, because the complaint does notallege illegality in any of them, I make no findings here.4.ArleneWyrzkowski is a registered nurse who worksas a charge nurse part time; she does two or three nightshifts each week, from 11 to 7 a.m. Of the total of 25 chargenurses who work in the home, there are 3 on duty at night,each working together with 2 nurses aides with respect toabout 40, patients. McLean, one of the aides who works onthe night shift when Wyrzkowski 'is there, told of a phonecall she received from the charge nurse one afternoon, andduring which, according to McLean, the charge nurse madea number of statements clearly violative of the statute. The SHREWSBURY NURSING HOME51complaintrepeatedlyallegesWyrzkowski was on that dayacting asanagentof Respondent; it also calls her asupervisorwithin the meaning of the Act.As will appear below, the evidence shows clearly thatWyrzkowski made that telephone call at the express requestof Flanagan; therefore whether or not she was a supervisoris beside the point. Moot as it may be, I find theevidenceinsufficient to prove any supervisorystatus inher.2Wyrz-kowski testified that Flanagan called her at home one dayand said that he had planned to put McLean in charge of anew wing that was beingactivated, that he had now decidedhe would not do that "if there was going to be trouble," andthat he wanted Wyrzkowski to telephone McLean and giveher this message.Wyrzkowski also testified Flanagan spokeabout the Union to her in that call,stressingthe benefits theemployees were receiving,and adding "we really didn'tneedit [the Union]." As Wyrzkowski recalled it, Flanagansaid to her: ". . . what's the trouble going on there withMary McLean ...-I heard from two nurses and an aidethat there was trouble."In hislater testimony, afterWyrzkowski had spoken, Flanagan did not deny thisconversation took place between him and the charge nurse.McLean's testimony is that Wyrzkowski called her to sayFlanagan had asked her to do so, that Flanagan was upsetbecause"what the hell was McLean doing up there whenshe's doingno work, nothing but soliciting union." Wyrz-kowski thenasked,stillaccording toMcLean, was sheinvolved in the Union, and when McLean denied solicitinginstead of working,Wyrzkowski went on to say thatFlanagan had said that, if there were a union in the place hewould-closethe home down, and that he knew which of theaides had signed union cards.Late that night, after midnight, while both Wyrzkowskiand McLean were on duty, Flanagan came to the home andtalked to McLean, in the presence of two other nurses hecalled to actas witnessesto what he had to say. He firstasked had McLean talked with Wyrzkowski that day, andthen, againaccording to McLean: "He says I'm up here towarn you againstthe union "activities on my time ... hesays that if you spoke to Mrs. Wyrzkowsski then you knowthat you blew a good job; he says I was going to put you incharge of the self-care unit with LPNs pay but you just blewit."Flanagan's- version of what he told McLean in thepresenceof the other" women is: "I'm warning you that I'llterminateyou if youengage inunion activities in workingareas on our time."At this point, according to Flanagan,the aide asked to speak to him privately "in the solarium."Flanagan went on to say, in confused testimony, that hetalked for quite a while with the girl there, that theydiscussedthe Union, that "I hit it hard with her . . . . I didsay things I shouldn't have said .....I think we werediscussingstrikes.And I said, `if they come in I'll shut thenursing homedown'."-Wyrzkowski may not have been a supervisor in her parttime job,but there can be no question about the fact that2Wyrzkowski said that sometime in August 1974 the word "supervisor"was placedafterher name ontheweekly work schedule, but that itdisappearedin January or February 1975. She has no authority to hire ordischargepeople, to discipline them, to grant requests for time off, or torecommendany such action. She is a part timer and does not enjoy a numberof benefitsthe Company gives its full-time staff. She passes on to all the nightnurses aides- not only her immediate two but the other four also -whatevermessage she passed on toMcLean that day on thetelephone she did as the selected agent of Flanagan for thatpurpose. What came from her therefore must be deemed ascoming directly from the owner of the Company. I find thatby Wyrzkowski's statement to McLean that the Respon-dent would close the entire nursing home if the employeespersisted, in their prounion resolve, that he knew theidentity of some of the nurses aides who had signed unioncards, and that McLean was being denied a promotionbecause of her union activities, the Respondent violatedSection 8(axl) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set out in section III, above,occurring in connection with the operations of Respondentdescribed in section I, have a close, intimate, and substan-tial relationship to trade, traffic, and commerce among theseveral States and tend to lead to labor disputes burdeningand obstructing commerce and the free flow of commerce.V. THE REMEDYIthaving been found that the Respondent committeddiversified unfair labor practices, it must be ordered tocease and desist from such conduct in the future. HeidiStaples, having been, illegally discharged, must be madewhole foranyloss of earnings she may have suffered inconsequence of the illegal discrimination against her,backpay to bear interest at 6 percent. She had, however,before the discharge, decided with fmality to leave theemployment of the Company the following August 15, andso advised the Respondent in writing. There is therefore nooccasion to order reinstatement as to her.CONCLUSIONS OF LAW1.By discharging Heidi Staples because she engaged inactivity protected by Section 7 of the Act the Respondenthas discriminated against her in regard to her hire andtenure or terms and conditions of employment, and therebyviolated Section 8(a)(3) of the Act.2.By the foregoing conduct, by promulgating andmaintaining a no-solicitation rule which prohibits employ-ees from soliciting for the Union in work areas during theirnonwork time and- distributing union literature in nonworkareas during their nonwork time, by creating the impressionitwas surveying the union activities of its employees, bytelling employees they would be discharged because of theirunion activities, by hiring an armed guard to survey theunion activities of its employees, by in fact surveying theunion activities of its employees, by granting increases ininsurance payment benefits, and by threatening to close itsplace of business, all for the purpose of restraining andcoercing its employees in their union activities, the Respon-directions and instructions that are left by the two supervisors for her whenshe arrives at I I p.m "Problems," a word that was not really defined at thehearing, came to her attention during the night. If she cannot resolve themamicably among the aides, she either calls one of the supervisors at theirhomes or notes the problem for attention and resolution by management thenext day. She is essentially a liaison person passing on to the other rank-and-file the work orders of the home administrator and the director of nurses. 52DECISIONSOF NATIONAL LABORRELATIONS BOARDdent has engaged in and is engaging in violations of Section8(a)(1) of the Act.3.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of lawand the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDERSTheRespondent, Shrewsbury Nursing Home, Inc.,Worcester,Massachusetts, its officers, agents, successors,and assigns, shall:1.Cease and desist from:(a)Discharging or in any other manner discriminatingagainst its employees because of their union activities.(b) Promulgating or maintaining a no-solicitation rulewhich prohibits employees from soliciting for the Union innonwork areas during nonwork time or distributing unionliterature in nonwork areas during nonwork time, creatingthe impression it was surveying the union activities of itsemployees, telling employees they would be dischargedbecause of their union activities, hiring armed guards tosurvey the union activities of its' employees, surveying theunionactivitiesof its employees, granting increases ininsurance benefits, or threatening to close its plant.(c) In any other manner interfering with, restraining, orcoercing employees in the exercise of the right to self-organization, to form, join, or; assist Local 495,° ServiceEmployees International Union, AFL-CIO, or any otherlabor organization, to bargain collectively through repre-sentativesof their own choosing, and to engage in otherconcerted activities for the purpose of collective bargainingor other mutual aid or protection, or to refrain from anyand all such activities.2.Take the following affirmative action necessary toeffectuate the policies of the Act: .(a)Make whole Heidi Staples for any loss of pay orbenefits she may have suffered by reason of the Respon-dent's discrimination against her.(b) Preserve and, upon request, make available to theBoard_ or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amount, of backpay due finder theterms of this Order.(c) Postat its place of business in Worcester, Massachu-setts,copies of the attached notice marked "Appendix." 4Copies of said notice, on forms provided by the RegionalDirector for Region 1, after being duly signed by itsrepresentatives, shall be posted by the Respondent immedi-ately upon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted.Reasonablesteps shall be taken by it to insure thatsaid notices are not altered, defaced, or covered by anyother material.(d) Notify the Regional Director for Region 1, in writing,within 20 days from the date of this Order, what steps theRespondent has taken to comply herewith.3 In the event no exceptions are filed as provided by Sec 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions,and recommended Order herein shall, as provided in Sec. 102 48of the Rules and Regulations, be adopted by the Board and become itsfindings,conclusions,and Order,and all objections thereto shall be deemedwaived for all purposes.4 In the-event the Board's Order is enforced by aJudgmentofa UnitedStates Court of Appeals, the words in the notice reading "Posted by Order ofthe National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BYORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE' WILL NOT promulgate or maintain a no-solicita-tion rule which prohibits employees from soliciting forthe Union in work areas during their nonwork time ordistributing union literature in nonworking areas duringnonwork time.WE WILL NOT survey the union activities of ouremployees.WE WILL NOT hire armed guards in order to surveythe union activities of our employees, or create theimpression that we are surveying our employees' unionactivities.WE WILL NOT tell our employees that they will bedischarged because of their union activities.WE WILL NOT grant increased benefits of any kind toour employees for the purpose of inducing them toabandon their union activities.WE WILL NOT threaten to close our business inretaliation against our employees' union activities.WE WILL pay Heidi Staples for any loss of earningsshe lost as a result of our discrimination against her,plus 6 percent interest.WE WILL NOT in any other manner interfere with,restrain, or coerce our employees in the exercise of theirrights to self-organization, to join or assist Local 495,Service Employees International Union, AFL-CIO, orany other labor organization, or to engage in otherconcerted activities for the purpose of collective bar-gaining or other mutual aid or protection or to refrainfrom any and all such activities.SHREWSBURYNURSINGHOME, INC.